Citation Nr: 1530966	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the February 2009 rating decision, the RO denied the claim of entitlement to service connection for a rash and/or skin disability.  In March 2009, the Veteran submitted a notice of disagreement (NOD).  Also, in March 2009, the Veteran submitted a statement that expressed his intention to withdraw the claim of entitlement to service connection for a rash and/or skin disability from appellate review.  Thus, this matter is not within the Board's jurisdiction. 

In March 2015, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  The record was held open for an additional sixty days to allow the Veteran to submit additional evidence.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

Chronic residuals of a left leg injury did not have their clinical onset in service and are not otherwise related to the Veteran's active service; arthritis of the left knee was not exhibited within the first post service year.


CONCLUSION OF LAW

Chronic residuals of a left leg injury were not incurred or aggravated in service, and arthritis of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in January 2009 complied with VA's duty to notify the Veteran with the service connection claim adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 hearing, the undersigned Veterans Law Judge outlined the issue on appeal and information was also obtained to clarify the Veteran's arguments.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Regarding VA's duty to assist, the RO obtained service personnel records and service treatment records (STRs) in furtherance of his claim.  The Veteran was afforded a VA examination in April 2014.  The VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has claimed treatment at Ireland Army Hospital for his left knee and leg in 1975 (he did not specify inpatient treatment).  The RO attempted to obtain such treatment records; however such attempts were unsuccessful.  In February 2014, the Veteran was notified that such records were unavailable and he has not submitted additional information to further search for the records.  The Board finds that VA has met its duty to assist in the present case.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran asserts that his residuals of his left leg injury are due to his military service.  See, e.g., Board's hearing transcript dated March 2015.  Specifically, he described that, during basic training, he and a fellow serviceman were running along an edge of a cliff carrying ammo boxes; the Veteran attempted to prevent his fellow serviceman from falling over the cliff, in such efforts, the Veteran fell over the cliff, injuring his left leg and knee.  

The Veteran's STRs, including an August 1975 enlistment examination report and an April 1978 separation examination report, are absent any treatment or diagnosis of residuals of a left leg injury.  In the April 1978 separation report of medical history, the Veteran reported a "trick" or locked knee; however, he did not specify as to the right or left knee.  An April 1978 clinical evaluation of the left knee and leg revealed no abnormalities.

In a May 1984 application for compensation, the Veteran claimed service connection for left eye disability and residuals of head and right knee injury (in 1975).  A May 1984 statement from the Veteran indicated that he was disqualified for employment as a firefighter, due to diminished eyesight.  He explained that he passed his physical fitness examinations and that he received many comments that his physical fitness examination was "outstanding."  A May 1985 rating action denied service connection for right knee disability because none was shown in service.  

During the April 2014 VA examination, the Veteran reiterated his in-service fall off a cliff that resulted in a left leg and knee injury.  He reported after his in-service fall, he was examined and treated with a left leg brace and crutches for two weeks.  Upon physical examination, the VA physician's assistant's diagnosed osteoarthritis of the left knee and found that the left leg was normal.  The physician's assistant noted that the Veteran was first diagnosed with osteoarthritis in 2014.   The physician's assistant reviewed the Veteran's claims file and opined that it is less likely than not that his osteoarthritis of the left knee is proximately due to or the result of active service.  It was reasoned, "from the fall I would have expected fractures and open wounds with poor healing and prolong healing phase that justified no physical training for months.  There is no record to support this issue."  Further, he stated that STRs and post-service evidence shows no treatment for residuals of a left leg injury.  Further, even if conceding the Veteran's in-service injury there is no evidence of chronicity.  

In September 2011, the Veteran submitted multiple lay statements from fellow servicemen attesting that they witnessed the Veteran's fall off the cliff that resulted in an injured left knee.  See lay statements received September 2011.  Specifically, a lay statement from fellow serviceman, J.C., (who also fell off the cliff in service with the Veteran) stated that the Veteran broke his left knee, as a result of the falling off the cliff.

During the March 2015 Board hearing, the Veteran provided a history consistent with that as set forth above.  He testified that since service, he has suffered from left leg pain; however, he has not sought treatment.  The Veteran clarified that even though he has not sought treatment, in 1980 or 1981 he filed a claim for residuals of a left leg injury.  He stated that years ago, he was told by a VA treatment provider that all of his records were lost in a fire.  He testified, through his representative, that the April 2014 VA examination is inadequate for two reasons: first, the April 2014 VA examination report was provided by a physician's assistant, which is against VA "regulations."  Secondly, the physician's assistant inferred that the Veteran's STRs were destroyed in a fire; thus, the STRs were not considered in the rendered opinion.   

The Board finds that entitlement to service connection for residuals of a left leg injury has not been established.  Initially, the Veteran's STRs did not document any type of a fall of a cliff.  Also, he was not treated for any left leg or knee injury or disability during active service.  The Veteran and lay witnesses are competent to report an in-service fall with resulting left lower extremity injury.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1194) ("the type of determination involved [in a fall trauma case] is not one which lends itself to a medical opinion because no physician witnessed the actual sequence of events that led to the Veteran's fatal fall.").  However, the recent recollection of remote events is not convincing under the circumstances.  

The Veteran testified during the March 2015 Board hearing that he submitted a claim in 1981 for a left leg disability; however, the claims file reflects that he submitted a claim in 1984 for a right knee disability.  There was no claim filed in 1981 and it appears the Veteran is referring to the 1984 claim for right knee disability.  While the service acquaintances also claim witnessing left leg injury and problems, it is reasonable to conclude that the decades that have passed since the incident have dimmed the memories of which lower extremity was injured and other details.  His claim of service connection for residuals of right knee injury in 1984 with no mention of left lower extremity problems makes it more likely that the right lower extremity was involved and not the left.  There was no mention of left lower extremity problems, which would be expected if significant disability occurred in service and persisted since then.  In essence, the Board does not find convincing evidence of left lower extremity injury in service with significant residuals.  

In an April 1984 statement, the Veteran stated that he met the physical requirements for a position as a fireman, except for eyesight.  In fact, he claims that he was rated outstanding in physical testing except for his eyesight.  This also weighs against a finding that left lower extremity disability had its onset in service and persisted since that time.  

The earliest indication of any complaint of residuals of a left leg injury is not until the 2014 diagnostic study revealing osteoarthritis of the left knee, more than 3 decades after separation from service.  The evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service can be considered as evidence against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service.).  Therefore, there is no competent medical evidence that the Veteran had manifested arthritis of the left knee within one year of separation from service.

As to the adequacy of the April 2014 VA examination, first, a physician's assistant possesses the medical education and training necessary to provide a competent medical diagnoses or opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007)(holding that a nurse practitioner's medical education and training allows him or her to provide competent medical diagnoses, statements, or opinions).  In fact, the April 2014 VA examination report shows that the VA physician's assistant specialty is in orthopedics, which shows that the physician's assistant is not only competent, but has the special knowledge to render an opinion as to a leg disability. Therefore, the Board finds that the April 2014 physician's assistant is qualified to render such an opinion.  Secondly, the April 2014 VA physician's assistant's opinion provided sufficient details from the Veteran's claims file and STRs.  The VA 2014 physician's assistant explained the type of medical findings he would expect to encounter when the Veteran sustained an injury falling off of a cliff in service and how there is no evidence of residuals of a left leg injury until the Veteran filed his claim in 2009.  Therefore, there is no indication in the record to infer that the April 2014 VA physician's assistant did not review and consider the Veteran's claims file in the rendered negative nexus opinion.  

To this end, the Board finds that the April 2014 VA opinion to be of great probative value, as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of a left leg injury is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


